11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Randall Shayne Justice,                       * From the 35th District Court
                                               of Brown County,
                                               Trial Court No. CR21456.

Vs. No. 11-16-00039-CR                        * February 16, 2017

The State of Texas,                           * Per Curiam Memorandum Opinion
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

      This court has considered Randall Shayne Justice’s motion to dismiss this
appeal and concludes that the motion should be granted. Therefore, in accordance
with this court’s opinion, the appeal is dismissed.